Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 14 January 2021. The Examiner performed compact prosecution and proposed suggestions to the Applicant by incorporating the subject matter recited in dependent claim 6 into all independent claims to overcome the prior art of record. The proposal was accepted and authorization was given for an Examiner’s Amendment on 23 February 2021. 
4.	Claims 2-3, 7, and 9 were previously cancelled.  Claims 1, 4-5, and 8 have been amended. After the Examiner’s amendment was performed, claim 6 has been cancelled. Claims 1, 4-5, and 8 remain pending. 

Terminal Disclaimer
5.	The terminal disclaimer filed on 14 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent numbers 8,548,060, 9,225,982, 9,819,942 and 10,499,064 have been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
6.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 14 January 2021, with respect to the prior art not expressly disclosing selecting the scanning mode based on an intra prediction mode because the prior of art describes the scanning order is already chosen and fixed, and not selected have been fully considered and are persuasive in view of applicant's arguments, see for example pages 4-6. Therefore, the 35 U.S.C. 103 rejection in view of Park and Boon et al. for claims 1-9 has been withdrawn in addition to incorporating the features disclosed in dependent claim 6 into all independent claims placed the application in better condition for an allowance.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Aaron C. Walker, Reg. No. 59, 921 on 18 February 2021.
The application has been amended as follows: 
Please amend the following claims:
Claim 1.	(Previously Presented) An encoding method comprising:
selecting an intra prediction mode for intra prediction;
generating a residual block;

performing entropy encoding for the transform coefficients scanned according to a scanning mode selected based on the intra prediction mode, wherein
the scanning mode is selected to be a horizontal scanning mode when the intra prediction mode is a vertical intra prediction mode, and the scanning mode is selected to be a vertical scanning mode when the intra prediction mode is a horizontal intra prediction mode.

Claim 2.	(Cancelled)

Claim 3.	(Cancelled)

Claim 4.	(Previously Presented) The encoding method of claim 1, further comprising performing the intra prediction using the intra prediction mode to obtain predicted pixel values.

Claim 5.	(Currently Amended) A decoding method comprising:
performing entropy decoding for encoded video information extracted from a bitstream to obtain transform coefficients;
selecting a scanning mode for the transform coefficients based on an intra prediction mode for intra prediction;
scanning the transform coefficients based on the scanning mode; and

the intra prediction mode is determined based on intra prediction mode information in the bitstream, and
the scanning mode is a horizontal scanning mode in a case in which the intra prediction mode is a vertical mode, and the scanning mode is vertical scanning mode in a case in which the intra prediction mode is a horizontal mode, and
the intra prediction is performed using the intra prediction mode to obtain predicted pixel values.

Claim 6.	(Cancelled)

Claim 7.	(Cancelled)

Claim 8.	(Currently Amended) A non-transitory computer-readable storage medium storing a bitstream, the bitstream comprising:
intra prediction mode information indicating an intra prediction mode, wherein
a scanning mode for transform coefficients is selected based on the intra prediction mode,
the transform coefficients are scanned based on the scanning mode, and
the scanning mode is a horizontal scanning mode in a case in which the intra prediction mode is a vertical mode, and the scanning mode is a vertical scanning mode in a case in which the intra prediction mode is a horizontal mode,
wherein the intra prediction is performed using the intra prediction mode to obtain predicted pixel values.

Claim 9.	(Cancelled)


Allowable Subject Matter
8.	Claims 1, 4-5, and 8 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards an apparatus for encoding and decoding image using adaptive DCT coefficient scanning based on pixel similarity and method. Claim 1 identifies the uniquely distinct features “generating a residual block; performing transformation and quantization for the residual block to obtain transform coefficients; and performing entropy encoding for the transform coefficients scanned according to a scanning mode selected based on the intra prediction mode, wherein the scanning mode is selected to be a horizontal scanning mode when the intra prediction mode is a vertical intra prediction mode, and the scanning mode is selected to be a vertical scanning mode when the intra prediction mode is a horizontal intra prediction mode”. Claims 5 and 8 identifies the uniquely distinct features “the scanning mode is a horizontal scanning mode in a case in which the intra prediction mode is a vertical mode, and the scanning mode is a vertical scanning mode in a case in which the intra prediction mode is a horizontal mode, wherein the intra prediction is performed using the intra prediction mode to obtain predicted pixel values”.

However, either singularly or in combination, Park fail to anticipate or render obvious the claimed limitations of generating a residual block; performing transformation and quantization for the residual block to obtain transform coefficients; and performing entropy encoding for the transform coefficients scanned according to a scanning mode selected based on the intra prediction mode, wherein the scanning mode is selected to be a horizontal scanning mode when the intra prediction mode is a vertical intra prediction mode, and the scanning mode is selected to be a vertical scanning mode when the intra prediction mode is a horizontal intra prediction mode.
The closest prior art, Boon et al. (US Patent No. 7,995,654) discloses image predictive coding method. When dividing inputted image data to be coded into image data of a plurality of small regions which are adjacent to each other and coding the image data of an objective small region to be processed among the image data of the plurality of divided small regions which are adjacent to each other, reconstructed image data of a reproduction small region adjacent to the image data of the objective small 
However, either singularly or in combination, Boon et al. fail to anticipate or render obvious the claimed limitations of generating a residual block; performing transformation and quantization for the residual block to obtain transform coefficients; and performing entropy encoding for the transform coefficients scanned according to a scanning mode selected based on the intra prediction mode, wherein the scanning mode is selected to be a horizontal scanning mode when the intra prediction mode is a vertical intra prediction mode, and the scanning mode is selected to be a vertical scanning mode when the intra prediction mode is a horizontal intra prediction mode.
10.	Therefore, claims 1, 5, and 8 and the respective dependent claim 4 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        February 23, 2021

/KENDALL DOLLY/Primary Examiner, Art Unit 2436